DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that the Galvin reference does not teach the claimed use which is to “demonstrate the acoustic properties” but instead teaches detecting acoustic anomalies (page 7 of filed remarks). The preamble of claim 1 recites “A method of demonstrating acoustic properties of an fenestration unit”, however the body of the claim only positively recites the fenestration unit, sound emitter and sound insulating member. The body of the claim does not recite any steps that describe the use of the elements and the phrase “demonstrating acoustic properties” is only present in the preamble and is interpreted/treated as an intended use. According to MPEP 2111.02 “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").” The Galvin reference utilizes acoustic energy to vibrate a window pane and detects 
Applicant also argues that Vaicaitis teaches that acoustic seals are at the interface portions and that the speaker of Vaicaitis does not need to be enclosed (page 8 of the file remarks). The claims recite that the “fenestration unit is engaged with the sound insulating member” in claims 1, 9 and 22. In Figure 2 of Vaicaitis, it can be seen that #21 is the acoustic insulation that is installed along guide 12 and interacts with #27 and #26, which are pressed up against the fuselage. This arrangement reads on the term “engaged” since the insulation is engaged with the window pane by means of sealing elements. To differentiate the claimed invention from Vaiscaitis, applicant could amend the claim language to indicate that the fenestration unit is in direct contact with the sound insulating member. This, however, does not clarify any advantages of this arrangement over the arrangement in Vaicaistis since applicant did not provide an explanation as to why direct contact is better than what is seen in Vaicaitis. Applicant also argues that Vaicaistis depicts a speaker that is protruding from the device and is not enclosed. It can be seen below in the reproduced image that a portion of the speaker is enclosed. The portion that is enclosed is the side that emits the acoustic energy within the guide. Therefore this speaker reads on the claimed limitation “the sound emitter being enclosed between the fenestration unit and the sound insulating member”. Applicant could amend to clarify that the entire speaker is fully enclosed, however, applicant does not provide an explanation as to why the amended feature is advantageous. The differences noted in the filed 


    PNG
    media_image1.png
    510
    680
    media_image1.png
    Greyscale


As to the arguments pertaining to claim 2, the combination of Galvin and Vaicaistic read on the limitation. Galvin teaches the system in which acoustical energy is emitted towards and into a window pane. The specific transducer structure is taught by Vaicaistic so that one of ordinary skill in the art could use the transducer design taught by Vaicaistic on the window pane taught by Galvin. Vaicaistic teaches the same concept as the claimed invention which is monitoring acoustical energy through a material or object under test. When attaching the transducer taught by Vaicaistic to the window pane taught by Galvin, one could still open and close the window pane and monitor the sound level. Opening and closing a window is not 
For these reasons the arguments are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19, 20, 22, 23, 24, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galvin US 4023156 in view of Vaicaitis US 4644794.
As to claim 1, Galvin teaches “A method of demonstrating acoustic properties of a fenestration unit (Abstract; Column 1, line 63 to Column 2, line 10), the method comprising: arranging a fenestration unit with a sound demonstration apparatus having a sound emitter (Abstract; Column 1, line 63 to Column 2, line 10); and activating the sound emitter to produce sound waves such that the sound waves are directed toward the fenestration unit (Abstract; Column 1, line 63 to Column 2, line 10; Figure 1, #12)” Galvin does not teach an insulating member that surrounds the emitter.
(Figure 1, #17 is the insulating member that aids in directing energy from #11 into structure under test #15; Figure 3, #11 is the emitter and #24 is an insulating frame; Column 3, lines 49-55).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Vaicaitis with Galvin. As seen in Vaicaitis, the insulating member is arranged relative to the emitter and structure under test to aid in wave propagation. This prevents energy loss and increases the accuracy of the transmission direction and strength. The Galvin reference teaches that the emitter is adhered to the fenestration unit, therefore this combination would allow the device in Figure 1 of Vaicaitis to be the transducer #12 in Galvin. This would allow the open face of the device of Vaicaitis to interact with the window pane of Galvin.

As to claim 2, Galvin implicitly teaches “altering the level of sound passing through the fenestration unit by opening or closing the fenestration unit (Figure 1. Based on the location of the transducer, the level of sound would alter if the fenestration unit was open or close. This limitation is directed to functional language).”

As to claim 3, Vaicaitis teaches “wherein the sound emitter is a speaker or tuning forks and activating the sound demonstration apparatus includes activating the speaker or tuning forks of the sound demonstration unit (Figure 1, #11 is a speaker, however, choosing one type of acoustic transmitter over another only involves routine skill in the art).”
(Figure 1, #11 is a speaker that can emit sounds at different frequencies).”
As to claim 5, Vaicaitis teaches “activating the speaker includes emitting sound waves imitating one or more of road traffic, pedestrian traffic, air traffic, music, construction, yard care, weather events, nature sounds, or combinations thereof (#11; Claim 11; The speaker in this prior art can play any type of audio since it is a speaker. The acoustical output is mere design choice).”
As to claim 7, Galvin teaches “activating the sound emitter of the sound demonstration apparatus prior to arranging the fenestration unit with the sound demonstration apparatus (Abstract; Column 1, line 63 to Column 2, line 10; Figure 1, #12 is a transducer that can be activated prior to its attachment on the window pane. This claim is directed to an order of operation which the prior art is capable of performing).”
As to claim 8, Galvin teaches “activating the sound emitter of the sound demonstration apparatus when the fenestration unit is in the open position (Figure 1, #12 is a transducer on a window pane, which can be activated when the unit is in an open position).”

As to claim 9, Galvin teaches “A method of demonstrating acoustic properties of a fenestration unit, the method comprising: positioning a sound demonstration apparatus and a fenestration unit such that the sound demonstration apparatus is operatively engaged with the fenestration unit such that sound emitted from the sound demonstration apparatus is directed toward the fenestration unit (Abstract; Column 1, line 63 to Column 2, line 10); and activating (Abstract; Column 1, line 63 to Column 2, line 10)
Vaicaitis teaches “the sound demonstration apparatus including a sound emitter and a sound insulating member (Figure 2, #11 is the emitter and #24 is the insulating member), the sound emitter being enclosed between the fenestration unit and the sound insulating member when the sound demonstration apparatus is operatively engaged with fenestration unit (See arguments above and reproduced image above), forming an acoustic seal between the sound demonstration apparatus and the fenestration unit (Figure 1, #17 is the insulating member that aids in directing energy from #11 into structure under test #15; Figure 3, #11 is the emitter and #24 is an insulating frame; Column 3, lines 49-55).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Vaicaitis with Galvin. As seen in Vaicaitis, the insulating member is arranged relative to the emitter and structure under test to aid in wave propagation. This prevents energy loss and increases the accuracy of the transmission direction and strength. The Galvin reference teaches that the emitter is adhered to the fenestration unit, therefore this combination would allow the device in Figure 1 of Vaicaitis to be the transducer #12 in Galvin. This would allow the open face of the device of Vaicaitis to interact with the window pane of Galvin.

As to claim 10, Galvin teaches “the fenestration unit (Abstract).”
Vaicaitis teaches “disrupting the acoustic seal between the sound demonstration apparatus and the fenestration unit (Figure 1 teaches a seal #17 between the sound device and unit under test. One of ordinary skill in the art could disrupt the seal if desired).”

As to claim 11, Galvin teaches “positioning the sound demonstration apparatus and the fenestration unit includes arranging the fenestration unit horizontally over the sound demonstration unit (Figure 1, #12 can be positioned in a desired position/location based on the users needs. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950)).”
	As to claim 12, Galvin teaches “activating the sound demonstration apparatus includes activating a sound emitter of the sound demonstration unit (Figure 1, #12 is a transducer that can be turned on).”
As to claim 13, Vaicaitis teaches “wherein activating the speaker or tuning forks includes emitting sound waves at predetermined frequencies (Figure 1, #11 is a speaker that can emit sounds at different frequencies).”
As to claim 14, Vaicaitis teaches “activating the speaker includes emitting sound waves imitating one or more of road traffic, pedestrian traffic, air traffic, music, construction, yard care, weather events, nature sounds, or combinations thereof (#11; Claim 11; The speaker in this prior art can play any type of audio since it is a speaker. The acoustical output is mere design choice).”
As to claim 16, Galvin teaches “activating the sound emitter of the sound demonstration apparatus prior to arranging the fenestration unit with the sound demonstration apparatus (Abstract; Column 1, line 63 to Column 2, line 10; Figure 1, #12 is a transducer that can be activated prior to its attachment on the window pane. This claim is directed to an order of operation which the prior art is capable of performing).”
As to claim 17, Vaicaitis teaches “reducing sound waves emanating from closed faces of the sound demonstration apparatus by providing sound insulation to the closed faces of the sound demonstration apparatus (Figure 3, #24 and Figure 1, #17 teach insulation. This insulation can be rearranged as needed to perform the claimed function. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950)).”

As to claim 18, Galvin teaches “A method of demonstrating acoustic properties of a fenestration unit, the method comprising: arranging a sound emitter on an acoustically non-transmissive surface; activating the sound emitter (Abstract; Column 1, line 63 to Column 2, line 10; Figure 1, #12 is a transducer that is adhered to a pane of glass #14).” Galvin does not explicitly teach that the system is enclosed, although it would be obvious to do so in order to prevent energy loss.
Vaicaitis teaches “and placing the fenestration unit over the sound emitter such that the sound emitter is enclosed by the fenestration unit and the acoustically non-transmissive surface (Figure 1, #17 is the insulating member that aids in directing energy from #11 into structure under test #15; Figure 3, #11 is the emitter and #24 is an insulating frame; Column 3, lines 49-55).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Vaicaitis with Galvin. As seen in Vaicaitis, the insulating member is arranged relative to the emitter and structure under test to aid in wave propagation. 

As to claim 19, Galvin implicitly teaches “altering the level of sound passing through the fenestration unit by opening or closing the fenestration unit (Figure 1. Based on the location of the transducer, the level of sound would alter if the fenestration unit was open or close. This limitation is directed to functional language).”

As to claim 20, Gavin teaches “wherein arranging the fenestration unit over the sound emitter includes laying the fenestration unit horizontally over the sound source position on a ground surface including an acoustically non-transmissive surface comprising carpet (Figure 1 shows that #12 is located on #14. This arrangement can be completed in various manner in terms of positioning #12 relative to #14. This comes down to design choice. As for the position of the sound source on a ground, this also involves a mere rearrangement of parts. Transducer #12 is capable to being laid down on a carpet and the fenestration unit can be placed on top. This change in environment of the test also involves mere rearrangement of parts).”


(Abstract; Column 1, line 63 to Column 2, line 10)” Galvin does not teach an insulating member that surrounds the emitter.
Vaicaitis teaches “a sound demonstration apparatus including a sound insulating member defining an acoustic chamber (Figure 1, #17 is the insulating member that aids in directing energy from #11 into structure under test #15; Figure 3, #11 is the emitter and #24 is an insulating frame; Column 3, lines 49-55).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Vaicaitis with Galvin. As seen in Vaicaitis, the insulating member is arranged relative to the emitter and structure under test to aid in wave propagation. This prevents energy loss and increases the accuracy of the transmission direction and strength. The Galvin reference teaches that the emitter is adhered to the fenestration unit, therefore this combination would allow the device in Figure 1 of Vaicaitis to be the transducer #12 in Galvin. This would allow the open face of the device of Vaicaitis to interact with the window pane of Galvin.

As to claim 23, Galvin teaches “the fenestration unit (#14).”
(Figure 1, the connection between material under test and the emitter involves a receiving surface which creates a waveguide).”

As to claim 24, Galvin teaches “wherein the receiving surface of the sound demonstration apparatus is operable to abut a glass panel of the fenestration unit (Figure 1, #12 is connected to #14 via a receiving surface because #12 is adhered to #14).”

As to claim 25, Galvin teaches “wherein the receiving surface of the sound demonstration apparatus is operable to engage with a frame of the fenestration unit (Figure 1, #12 is connected to #14 via a receiving surface because #12 is adhered to #14. Transducer #12 could be placed in any location, since this involves a rearrangement of known elements).”
As to claim 26, Vaicaitis teaches “the sound emitter is a speaker unit (Figure 1, #11 is a speaker, however, choosing one type of acoustic transmitter over another only involves routine skill in the art).”

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galvin US 4023156 in view of Vaicaitis US 4644794 and in further view of Liu US US 20060230834.
As to claims 6 and 15, the prior arts teach “activating the sound demonstration apparatus includes operating the sound emitter” but do not explicitly teach a wireless controller.
Liu teaches “using a wireless controller (Abstract).”
.

Allowable Subject Matter
Claim 21 allowed. None of the limitations of claim 21 are taught by the prior arts. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863